Allen, J.
1. The court rightly refused to give the first instruction which was requested. Bringing about a marriage with a view to the pecuniary benefits that may flow therefrom, either during the life or after the death of the one who has the most property, is no ground of invalidating a marriage, unless fraud or force is used. Nor is every kind of fraud available for this purpose. Reynolds v. Reynolds, 3 Allen, 605. Foss v. Foss, 12 Allen, 26. Crehore v. Crehore, 97 Mass. 330. After marriage, a husband or a wife may lawfully use persuasions to induce the other to make a favorable will, and such persuasions may even be proper. Parfitt v. Lawless, 2 P. & D. 462, 470. The relations between the parties are then greatly changed; and a husband and wife lawfully married and living happily together are bound to all conjugal duties towards each other, and none the less because illicit relations may have existed between them before marriage. In the present case, there was no evidence whatever that any deception was practised on the testator to induce him to enter into the marriage. The validity of the marriage was unquestioned and unquestionable, so far as the evidence showed. Even if the woman had been the testator’s mistress to the time of the marriage, and had brought about the marriage for the purpose of unduly influencing him to make a will in her favor, or in accordance with her desire, as assumed in the request for instructions, there were other important facts to be considered, and the court might well decline to single out those *115particular facts and instruct the jury that from those alone they would be justified in rendering a verdict that the will was obtained by undue influence. Indeed, it would seem that the request might well be refused on the ground that there was no evidence to show that the marriage was brought about for the purpose of influencing him to make a will. She may have wished and expected to better her condition by the marriage, but there was no evidence that she contemplated the bettering of her condition after marriage by inducing him to execute a will in her favor, or that she in 'fact so influenced him. The will was not beneficial to her. If it were set aside, she would be the gainer thereby. She had an opportunity to influence him to make a will favorable to herself, or discriminating amongst his children, but that alone is not sufficient to go to the jury on. Parfitt v. Lawless, 2 P. & D. 462. Cudney v. Cudney, 68 N. Y. 148. Main v. Ryder, 84 Penn. St. 217. Monroe v. Barclay, 17 Ohio St. 302. The instructions which were given upon the subject of the request had reference to the legal relations which she sustained to her husband, and her legal position as his wife; and there was no error in explaining these in clear and unmistakable terms, especially in view of the fact that there was no testimony that she ever conversed with him on the subject of making a will, or that she knew of the making of the will or codicil, or of his intention to make either of them until the time when the codicil was in fact executed, and in view of the further fact that under the will she would get less property than if no will had been made. The instructions as given are not open to the objection that they were a charge upon the facts, in violation of Pub. Sts. c. 153, § 5.
2. The bill of exceptions states that the circumstantial evidence therein set forth, with other evidence of a similar kind, was the only evidence relied on to show that Mrs. Tyler used undue influence upon the testator to induce the making of the will or codicil. The court might properly state that there was no direct evidence. By express provision of statute, Pub. Sts. c. 153, § 5, the court may state the testimony; and if there is no direct testimony upon a point in issue, the court may so state to the jury.
3. There was no error in the way of stating to the jury what *116the testimony was. In stating testimony, it is not necessary, under the statute, to take the witnesses one by one, and give the words of each separately, but they may be grouped and the substance of the testimony of a group of witnesses may be given, provided it is fairly done. In the present case, there was no testimony from anybody of any incoherence in the testator’s speech, or of any violence, or of any peculiarities of conduct or manner, 'except in certain particulars; and a great many witnesses, who said they were acquainted with him, testified in substance that they never noticed any change in his mode of speech, his manner, or in his conduct in any particular that attracted their attention as indicating a change in his mental condition. This testimony and want of testimony appear to have been stated to the jury with entire fairness.
4. The final request for instructions was rightly refused, and the instructions given were proper. In common untechnical speech, one may have delusions which do not imply or show unsoundness of mind. The request for instructions might have been understood to mean delusions of that kind. It was right, therefore, to limit the instructions to insane delusions, such as would go to show unsoundness of mind. Brown v. Ward, 53 Md. 376, 392. 1 Redf. Wills, 71, note, 86. The further criticism upon the instructions as given is without weight.

JExceftions overruled.